COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
                                                               No. 08-15-00091-CV
 IN THE INTEREST OF M.H.,                       §
                                                                   Appeal from
 A CHILD.                                       §
                                                                65th District Court
                                                §
                                                             of El Paso County, Texas
                                                §
                                                              (TC # 2014DCM1307)
                                                §

                                 MEMORANDUM OPINION

        A.B. is attempting to appeal an interlocutory order terminating his parental rights and he

has filed a motion asking the Court to abate the appeal until the trial court has entered a final

judgment. Finding that the termination order is interlocutory, we dismiss the appeal for lack of

jurisdiction.

         It is well settled that appellate courts have jurisdiction over final judgments and

interlocutory orders made appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d
191, 195 (Tex. 2001); TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing

appeals from certain interlocutory orders). A final judgment is one that disposes of all pending

parties and claims. See Lehmann, 39 S.W.3d at 195.

        The Texas Department of Family and Protective Services filed a petition seeking to

terminate the parental rights of both A.B., the child’s father, and G.H., the child’s mother. The
trial court entered an order terminating A.B.’s parental rights but the court has not yet made a

determination as to G.H.’s parental rights. In other words, a judgment has not been entered

disposing of all pending parties and claims. A.B. represents in his motion that a final hearing is

scheduled for June 15, 2015, but there is no guarantee that the hearing will occur on that date and

the trial court must be given a reasonable period of time in which to rule on the issues before it.

Appellate courts are required to dispose of an appeal from a judgment terminating parental rights

within 180 days after the notice of appeal is filed. See TEX.R.JUD.ADMIN. 6.2(a). The entry of

an abatement order does not toll that deadline. Rather than abating this appeal until such time

that the termination order becomes final, we have determined that the better course of action is to

dismiss the appeal for lack of jurisdiction. A.B. will be able to exercise his right to appeal when

the trial court enters a final judgment. Further, the Court will, upon motion filed by A.B.,

transfer the record filed in this case to the new appellate cause number. We therefore deny the

motion to abate the appeal and dismiss the appeal for want of jurisdiction.


June 12, 2015
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                               -2-